1    GAYLE A. KERN, ESQ.
     Nevada Bar No. 1620
2
     KAREN M. AYARBE, ESQ.
3    Nevada Bar No. 3358
     LEACH KERN GRUCHOW
4    ANDERSON SONG
     5421 Kietzke Lane, Ste. 200
5
     Reno, Nevada 89511
6    Tel: (775) 324-5930
     Fax: (775) 324-6173
7    Email: kayarbe@lkglawfirm.com
     Attorneys for Defendant, Highland Ranch Homeowners Association
8

9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA
11    BANK OF AMERICA, N.A., as successor by           Case No.: 3:16-cv-00154-MMD-VPC
      merger  to  BAC    HOME       LOANS
12
      SERVICING, LP f/k/a COUNTRYWIDE                  STIPULATION AND ORDER TO
13    HOME LOANS SERVICING, LP,                        EXTEND      DEADLINE     FOR
                                                       OPPOSITIONS   TO  PLAINTIFF’S
14                        Plaintiff,                   MOTION FOR PARTIAL SUMMARY
                                                       JUDGMENT AND TO SET DEADLINE
15
      vs.                                              FOR REPLY BRIEFS.
16
      HIGHLAND RANCH HOMEOWNERS
17    ASSOCIATION; LVDG LLC SERIES 141                               [First Request]
      a/k/a LVDG SERIES 141; THUNDER
18
      PROPERTIES, INC.; ALESSI & KOENIG,
19    LLC,

20                     Defendants.
      ____________________________________/
21

22          IT IS HEREBY STIPULATED between Plaintiff BANK OF AMERICA N.A.

23   (“BANA”), by and through its respective counsel, Akerman LLP, Defendants, LVDG LLC
24   SERIES 141 (“LVDG”) and THUNDER PROPERTIES, INC.(“TPI”), by and through their
25
     respective counsel, Roger P. Croteau & Associates, Ltd., and Defendant, HIGHLAND RANCH
26
     HOMEOWNERS ASSOCIATION (the “Association”), by and through its counsel Leach Kern
27

28   Gruchow Anderson Song, collectively referred to as the Parties, to extend the deadline for the
                                                       1
1    Association, LVDG, and TPI to oppose BANA’s January 7, 2019 Motion for Partial Summary
2
     Judgment (“Motion” at DE 60) to February 11, 2019.
3
            The current deadline for the Association, LVDG, and TPI to oppose BANA’s Motion is
4
     currently January 28, 2019. Good cause exists to extend the deadline, as the extension will allow
5

6    the Parties’ counsel an opportunity to review more fully the points and authorities raised in

7    BANA’s Motion, to further discuss possible settlement, and to respond thereto if settlement does
8
     not occur.
9
            In order to coordinate the briefing schedule with respect to BANA’s Motion, the Parties
10
     also stipulate that BANA may have up to and including March 4, 2019 to file a Reply in support
11

12   of its Motion. This is the Parties’ first request for an extension and to set a deadline for the filing

13   of any reply briefs and is not intended to cause any delay or prejudice to any party.
14
        DATED this 28th day of January 2019.              DATED this 28th day of January 2019.
15
        KERN & ASSOCIATES, LTD.                           AKERMAN, LLP
16      _/s/ Karen M. Ayarbe, Esq. _______                /s/ Jamie K. Combs, Esq._______
        KAREN M. AYARBE, ESQ.                             JAMIE K. COMBS, ESQ.
17      Nevada Bar No. 3358                               Nevada Bar No. 13088
18      5421 Kietzke Lane, Ste. 200                       1635 Village Center Circle, Ste. 200
        Reno, NV 89511                                    Las Vegas, NV 89134
19      Tel: (775) 324-5930                               Tel: (702) 634-5000
        Attorneys for Defendant                           Attorney for Plaintiffs
20      Highland Ranch Homeowners Association             Bank of America, N.A.
21
        DATED this 28th day of January 2019.
22
        ROGER P. CROTEAU & ASSOCIATES, LTD.
23      /s/ Timothy E. Rhoda, Esq._______
24
        TIMOTHY E. RHODA, ESQ.
        Nevada Bar No. 7878
25      9120 West Post Road, Ste. 100
        Las Vegas, NV 89148
26      Tel: (702) 254-7775
27
        Attorney for Defendants
        LVDG, LLC [SERIES 141]
28      and Thunder Properties, Inc.
                                                           2
1
                                             ORDER
2

3            IT IS SO ORDERED in the above-captioned case (Case No.: 3:16-cv-00154-MMD-

4    CBC).
5                       28th day of January 2019.
             DATED this ____
6

7
                                                    __________________________________
8
                                                    UNITED STATES DISTRICT JUDGE
9
     Respectfully Submitted By:
10
     /s/ Karen M. Ayarbe, Esq. _____
11
     KAREN M. AYARBE, ESQ.
12   Nevada Bar No. 3358
     5421 Kietzke Lane, Ste. 200
13   Reno, NV 89511
     Tel: (775) 324-5930
14
     Attorneys for Defendant
15   Highland Ranch Homeowners Association

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
1
                                        CERTIFICATE OF SERVICE
2

3            Pursuant to the Federal Rules of Civil Procedure 5(b), I certify that on the 28th day of January 2019,

4    I served via the CM/ECF electronic filing system, and in accord with Local Rule IC 4-1(b) of the United

5    States District Court for the District of Nevada, a true and correct copy of the STIPULATION AND
6
     ORDER TO EXTEND DEADLINE FOR OPPOSITIONS TO PLAINTIFF’S MOTION FOR
7
     PARTIAL SUMMARY JUDGMENT AND TO SET DEADLINE FOR REPLY BRIEFS, to the
8
     attorneys associated with this case as follows:
9
                              Jamie K Combs                     jamie.combs@akerman.com
10
                                                                jennifer.richardson@akerman.com
11                                                              erin.abugow@akerman.com
                                                                akermanlas@akerman.com
12                                                              elizabeth.streible@akerman.com
                                                                tracey.wayne@akerman.com
13                                                              brieanne.siriwan@akerman.com

14                            Roger P. Croteau                  croteaulaw@croteaulaw.com
                                                                receptionist@croteaulaw.com
15

16
                              William S. Habdas                 william.habdas@akerman.com
                                                                jennifer.richardson@akerman.com
17                                                              erin.abugow@akerman.com
                                                                akermanlas@akerman.com
18                                                              tracey.wayne@akerman.com

19                            Steven T. Loizzi, Jr              eserve@nrs116.com
                                                                steve@nrs116.com
20                                                              jona@nrs116.com
21
                              Jeanette E. McPherson             bkfilings@s-mlaw.com
22
                              Melanie D Morgan                  melanie.morgan@akerman.com
23                                                              jennifer.richardson@akerman.com
                                                                erin.abugow@akerman.com
24                                                              akermanlas@akerman.com
                                                                tracey.wayne@akerman.com
25
                              Timothy Rhoda                     croteaulaw@croteaulaw.com
26
                                                                receptionist@croteaulaw.com
27
                                                       /s/ Christine A. Lamia__________
28                                                     An Employee of Leach Kern Gruchow Anderson Song
                                                               4
